Filed 12/14/21 P. v. Arredondo-Razo CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H048721
                                                                     (Monterey County
           Plaintiff and Respondent,                                  Super. Ct. Nos. 19CR010035,
                                                                      SS161533)
           v.

 JESUS ALFONSO ARREDONDO-RAZO,

           Defendant and Appellant.


         Defendant Jesus Alfonso Arredondo-Razo pleaded no contest to unlawful driving
or taking of a vehicle and inflicting corporal injury on a spouse in two cases. In each
case, the trial court suspended execution of sentence and granted a three-year term of
probation. After finding Arredondo-Razo violated the terms of his probation, the trial
court executed sentence and ordered him to serve an aggregate term of five years eight
months in state prison.
         We appointed counsel, who filed an opening brief stating the case and the facts but
raising no specific issues. We attempted to notify Arredondo-Razo of his right to submit
written argument on his own behalf within 30 days; our letter to him was returned and
reissued. The deadline has passed and we have received no response.
         We have reviewed the entire record under People v. Wende (1979) 25 Cal.3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal.4th 106 (Kelly).) We conclude there is
no arguable issue on appeal, and we will affirm the judgment.
                        I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Procedural Background
       In case No. SS161533, the prosecution charged Arredondo-Razo with unlawful
driving or taking of a vehicle. (Veh. Code, § 10851, subd. (a).) He pleaded no contest
and the trial court granted a three-year term of probation.
       In case No. 19CR010035, the prosecution charged Arredondo-Razo with four
counts: count 1—attempted murder (Pen. Code, §§ 187, subd. (a), 664)1; count 2—
criminal threats (§ 422, subd. (a)); count 3—assault by means likely to produce great
bodily injury (§ 245, subd. (a)(4)); and count 4—corporal injury on a spouse (§ 273.5,
subd. (a)). He pleaded no contest to count 4 and admitted the violation had occurred
within seven years of a previous conviction under section 273.5, subdivision (f)(1). The
trial court imposed a term of five years eight months in state prison but the court
suspended execution of the sentence and granted a three-year term of probation.
       The probation department then filed a petition alleging Arredondo-Razo had
violated the terms of his probation. After a hearing on the matter, the trial court found he
violated the terms of probation, whereupon the court terminated probation in both cases
and executed the sentence of five years eight months in state prison.
       Arredondo-Razo timely appealed.
   B. Facts of the Offenses
       According to the complaint and probation report, Arredondo-Razo unlawfully took
a 2002 Ford Taurus in September 2016. After the vehicle was reported stolen, police
located it with GPS tracking and found Arredondo-Razo driving it. The license plate had
been switched with the plate from another vehicle. Arredondo-Razo confessed to
stealing it.




       1
           Subsequent undesignated statutory references are to the Penal Code.

                                              2
       In December 2018, Salinas police responded to a report of a physical assault and
contacted Arredondo-Razo’s wife. She had an injury to her neck and bruising on her
arm. She told police he had come home after drinking, whereupon he pulled her hair and
pushed his mother onto the kitchen floor. He then began choking his mother and
threatened to kill her. After his wife pulled Arredondo-Razo off his mother, he grabbed
his wife’s hair again and bit her neck. He continued to pull her by the hair over a
distance of approximately 60 feet.
       At a hearing in October 2020, the trial court found Arredondo-Razo had violated
the terms of his probation by violating a criminal protective order under section 273.6,
subdivision (a). Arredondo-Razo had been stopped in a car together with his wife,
violating an order that prohibited him from having contact with his wife.
                                       II. DISCUSSION
       We have reviewed the entire record under Wende, supra, 25 Cal.3d 436, and Kelly,
supra, 40 Cal.4th 106. We find no arguable issue on appeal, and we conclude appellate
counsel has fully complied with her responsibilities. (Wende, at p. 441.)
                                     III.   DISPOSITION
       The judgment is affirmed.




                                             3
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




____________________________________
 Danner, J.




___________________________________
 Wilson, J.




People v. Arredondo-Razo
H048721